Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claim 1, 2-108 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 17, 21, 36, 49, 61, 72, 82, the prior art of record, specifically the prior art Han teaches an display device that generate virtual object and project graphic image onto the vehicle windshield. 
The prior art Adeyoola teaches virtual garment modeling using garment preview tool to allow user to pick and choose the garment to try on using the augmented reality environment. Prior arts Borhan teaches using augmented reality to present a virtual store for user to choose particular garment to try on when dealing with virtual garment modeling. Additional prior art Goldenlaser teaches manufacturing the garment based on the user selection of design pattern. However, none of the prior art cited alone or in combination provides motivation to teach plurality of garments created receiving a second selected garment which is associated with a second virtual surface;   presenting the virtual storefront template for allowing the user to navigate the populated virtual storefront in response to the user's navigation input and update the populated virtual storefront template; assembling the target garment from fabric panels of a woven first material with a warp comprising indigo ring-dyed cotton yam and the fabric panels are sewn together using thread; the laser removes selected amounts of material from the surface of a material of the target garment at different pixel locations of the garment; 
Regarding dependent Claims 2-16, 18-20, 22-35, 37-48, 50-60, 62-71, 73-81, 83-108, they are allowable due to their dependency to the independent Claims 1, 17, 21, 36, 49, 61, 72 and 82 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on M-F 8:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619